Citation Nr: 0431670	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-11 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disease, to 
include chloracne, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which, in pertinent part, denied service 
connection for peripheral neuropathy, claimed as paresthesia 
of the hands and fingers and a pins and needles sensation 
down the left side of body as a result of exposure to 
herbicides; and a November 2002 rating decision issued by the 
RO in Baltimore, Maryland, which, in pertinent part, denied 
service connection for skin disease, to include chloracne 
and/or a skin disease manifested by discoloration of the 
skin, to include as due to exposure to herbicides. 

Service connection is currently in effect for post-traumatic 
stress disorder, rated 100 percent.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.

2.  The veteran served in Vietnam during the Vietnam era and 
is therefore presumed to have been exposed to Agent Orange.  

3.  The veteran's service medical records show no evidence of 
any complaints, symptoms, diagnoses, or treatment for either 
a skin condition or peripheral neuropathy.  

4.  An April 1968 separation examination of his skin, head, 
chest, upper extremities, lower extremities, feet and 
neurological system yielded completely normal results; a 
Report of Medical History completed by the veteran in 
conjunction with his separation examination shows that the 
veteran listed his present health as "excellent" and he 
failed to list any complaints.  

5.  The veteran's peripheral neuropathy was not present 
during service or for decades thereafter and there is no 
competent evidence of a nexus between a current diagnosis of 
peripheral neuropathy and any incident of service.

6.  There is no medical evidence of chloracne; the medical 
evidence of record shows that the veteran's variously 
diagnosed skin diseases were first evident 30 years post-
service and there is no competent evidence that links a 
current skin disease to service.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disease, to include claimed 
chloracne, to include as due to exposure to agent Orange, is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 
5103A, 5107 (West  2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2003).

2.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 and November 2002 rating 
decisions; the May 2003 Statement of the Case; the October 
2003 Supplemental Statement of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for chloracne and peripheral 
neuropathy, and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated June 2001, September 2002, and May 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for chloracne and peripheral 
neuropathy, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in June 2001, prior to the November 2001 RO rating 
decision.  VCAA notice was also provided in September 2002, 
prior to the November 2002 RO rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for chloracne and 
peripheral neuropathy, and to respond to VA notice.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice and Statements of the Case, the 
RO informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a November 2003 
Statement in Support of Claim (VA Form 21-4138), the veteran 
informed the RO that he had no further evidence to submit, 
and that he wished to continue with the appeals process.  
(Emphasis added.)

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by June 
2001, September 2002, and May 2004 correspondence and asked 
him to identify all medical providers who treated him for 
chloracne and peripheral neuropathy.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was provided VA examinations in September 2002 
and October 2002.  The Board finds that the record contains 
no pertinent abnormal findings relating to either of the 
disabilities at issue until decades after service and there 
is no competent evidence that suggests a link between either 
disability and any incident of or finding recorded during 
service.  The Board is cognizant of the veteran's combat 
history and contention that he had skin abnormalities while 
in Vietnam, and consideration has been given to 38 U.S.C.A. 
§ 1154(b) (the Board will elaborate upon this statute in the 
analysis below).  However, in addition to the absence of any 
competent evidence of either disability for more than 30 
years post-service and the fact that the record is devoid of 
any medical evidence suggesting either of the claimed causal 
links, the veteran's separation examination was negative for 
any pertinent abnormal findings.  Under the above 
circumstances, there is no duty to provide further 
examinations or opinions with regard to the claims for 
service connection.  Id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within 
a year of receipt of the claim.  The provision is retroactive 
to the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003).

Factual Background

The veteran served on active duty from May 1966 to May 1968, 
to include combat in Vietnam from November 1966 to November 
1967.

The veteran attended a July 2004 Central Office hearing in 
which he testified that he first noticed skin problems in 
while he was in Vietnam, either in 1966 or 1967.  He noticed 
a rash on his chest where he wore a strap harness.  The rash 
spread to the entire left side of his chest, and he 
attributed it to the heat and moisture of the jungle.  He 
also testified that crop duster planes would spread air 
poisons on him and his fellow soldiers, which contributed to 
essentially continuous wet clothes.  

The veteran testified that he never sought any medical 
treatment for his skin condition while in service because 
when he was out in the field, the medic only attended to 
those who had been shot.  Instead, he self-treated the rash 
with powder from his personal kit.  He soon developed similar 
rashes on his feet.  These skin condition symptoms have been 
ongoing since his discharge from service.  He didn't seek 
treatment after service because he thought it was jungle rot 
and he was told to use the fungus powder.

The veteran testified that he finally sought treatment at the 
VA Medical Center in Baltimore in 1999 when he experienced 
bleeding between his toes.  The rash on his chest was 
diagnosed as eczematous dermatitis.  He stated that the rash 
looks and feels the same as it did while he was in service, 
except that it has spread over the years.  The skin problem 
in his feet has been diagnosed as a fungal infection.  He 
continues to treat it with powder.  He testified that he has 
to use cream and lotion on his feet, chest, and hands, for 
the rest of his life.  He acknowledged that the condition was 
not diagnosed as chloracne.   

The veteran first noticed symptoms of peripheral neuropathy 
in 1999 when he experienced pain and numbness on the left 
side of his body.  He now suffers from numbness in his hands, 
face, feet, and legs.  He testified that while in service, he 
was exposed to Agent Orange, Blue, and White.  He also 
testified that the areas of his body that are affected are 
those that were exposed to Agent Orange.  When he sought 
treatment, the clinician told him "no doctor in the world 
can say my problem came from exposure and no doctor cannot 
say it did not come from being exposed."  

The veteran further testified that he is on 10 different 
kinds of medication for his peripheral neuropathy and skin 
conditions.

The veteran's service medical records, to include a 
separation examination, show no evidence of any complaints, 
symptoms, diagnoses, or treatment for either a skin condition 
or peripheral neuropathy.  The April 1968 separation 
examination that included examination of the veteran's skin, 
head, chest, upper extremities, lower extremities, feet, and 
neurological system yielded completely normal results.  A 
Report of Medical History completed by the veteran in 
conjunction with his separation examination shows that the 
veteran listed his present health as "excellent" and he 
failed to list any complaints.  

The post-service medical records reflect that the veteran 
originally sought psychiatric treatment in March 1999.  He 
also complained of peeling, raw, skin between his toes.  
There is no indication of any complaints regarding a skin 
condition affecting other areas of the body.  In August 1999, 
he was diagnosed with tinea pedis.  August 1999 also marked 
the first complaint of paresthesias, numbness, and tingling 
in his fingertips.  He reported that the symptoms appeared 
about the same time he began taking mirtazapine (March 1999).  
The veteran was taken off of mirtazapine and was prescribed 
capsaicin for his fingertips.  

In September 2002, the veteran underwent a VA examination.  
He complained of a dark, itchy patch on his left upper chest 
that has come and gone since his separation from service.  
The patch itches, especially in hot weather.  He reported 
that he had been treated with a topical steroid that has only 
been partially effective.  He also complained of tiny white 
spots all over his body that have been present since Vietnam.  
He stated that his entire body is dry and itchy.  He also 
complained of "jungle rot" with severe athlete's foot that 
developed while in the jungle and in rice patties.  He has 
used a variety of topical agents, but no oral agents.  

On physical examination, there was a well-defined, 15 x 10 
cm. patch of hyperpigmented, follicular, slightly rough tiny 
papules/follicular prominence.  There was mild to moderate 
xerosis of the entire upper trunk and legs.  There was also 
rare 1-2 mm. hypopigmented well defined oval macules on his 
arms and legs.  On his feet, there was moderate interdigital 
maceration of the toes and several markedly dystrophic 
toenails with subungual debris.  There were no acneiform 
lesions and no scars in the retroauricular areas, face, neck, 
back, chest, axillae, or groin.  The clinician diagnosed the 
veteran with keratosis pilaris/an eczematous dermatitis with 
xerosis on the upper chest; benign idiopathic guttate 
hypomelanosis on the arms and legs; tinea pedis; and 
onychomycosis.  The clinician did not find any evidence of 
chloracne.  

In an October 2002 VA examination, the veteran complained of 
numbness on the left side of his face and his left upper 
extremity.  There was no edma or cyanosis.  The veteran had 
motor power 5/5 in both upper and lower extremities.  He had 
decreased light touch on the left upper extremity.  The 
diagnosis was recorded as peripheral neuropathy and further 
evaluation by a neurologist was recommended.        
  
Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and an organic disease of the nervous 
system (to include peripheral neuropathy) becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service Connection on Basis of Exposure to Herbicides

The Veterans Education and Benefits Expansion Act of 2001, 
signed into law on December 27, 2001, provided a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era.  As such, the question of 
whether the veteran was exposed to Agent Orange is not in 
dispute; as he served in Vietnam, such exposure is presumed 
by law.  

Pursuant to 38 C.F.R. § 3.309(e), if a veteran was exposed to 
an herbicide agent (Agent Orange) during service, chloracne 
and acute and subacute peripheral neuropathy shall be 
service-connected even though there is no record of such 
disease during service.  However, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  The veteran has 
testified at his hearing, and the medical records 
substantiate, that he did not suffer from peripheral 
neuropathy until 1999, more than 30 years post-service.  

Likewise, there is no medical evidence that the veteran 
suffered from chloracne within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  To the contrary, the veteran still has not been 
diagnosed with chloracne, and the October 2002 VA clinician 
specifically stated that he found no evidence of chloracne.  
Therefore, service connection is not warranted for peripheral 
neuropathy or claimed chloracne under the provisions of 38 
C.F.R. § 3.309(e).  

Service Connection on Basis of Direct Causation

As noted above, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); Combee, supra.  In addition 
to the presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Peripheral neuropathy

The veteran's service medical records, to include a 
separation examination, show no evidence of any complaints, 
symptoms, diagnosis, or treatment for peripheral neuropathy.  
The separation examination included a normal examination of 
the veteran's neurological system.  Furthermore, the veteran 
stated in a Report of Medical History, that he was in 
"excellent" health.  There was no indication that he 
suffered from peripheral neuropathy.  To the contrary, the 
veteran has testified at his hearing, and the medical records 
substantiate, that the veteran did not suffer from peripheral 
neuropathy until August 1999, over 30 years after his 
discharge from service.  

The lack of any post-service medical records until August 
1999 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board 
finds that, with no evidence of peripheral neuropathy during 
or for approximately 31 years after service, and in the 
absence of any competent evidence suggesting that the 
veteran's peripheral neuropathy is causally linked to any 
incident of service, service connection for peripheral 
neuropathy is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  
Skin Disease, to include Chloracne

The veteran testified that his skin condition began during 
service and has been ongoing ever since.  However, as noted 
above, his service medical records show no evidence of any 
skin disorder.  There is no medical evidence that the veteran 
has ever had chloracne, and the record is devoid of any 
medical evidence of any skin disorder until more than 30 
years post-service.

The Board is cognizant of the veteran's combat history and 
contention that he had skin abnormalities while in Vietnam, 
and consideration has been given to 38 U.S.C.A. § 1154(b).  
Under that statute, in the case of any veteran who engaged in 
combat with the enemy in active service during a period of 
war, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d at 392.  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, while this provision eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected (e.g., exposure to jungle conditions conducive to 
causing fungal infections), it does not establish a 
presumption of service connection.  Collette, 82 F.3d at 392.  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this case, in addition to the absence of any medical 
evidence of a skin disease  for more than 30 years post-
service and the fact that the record is devoid of any 
competent evidence suggesting the claimed causal link, the 
veteran's separation examination was negative for any 
pertinent abnormal skin findings.  Thus, any skin symptoms 
that may have been present during service must have been 
acute in nature as the clinical evaluation of the veteran's 
skin performed at the time of his separation from service was 
normal and he indicated on the report of medical history at 
that time that his health was excellent. 

In sum, there is no medical evidence of chloracne and the 
medical evidence that is of record shows that the veteran's 
variously diagnosed skin diseases were first evident more 
than 30 years post-service.  There is no competent evidence 
that suggests a link between a current skin disease and any 
incident of service.  

As the preponderance of the evidence is against the claim for 
service connection for a skin disease, to include chloracne, 
to include as due to exposure to Agent Orange, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a skin disease, to include chloracne, 
to include as due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



